UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2014(Unaudited) Deutsche Real Estate Securities Fund (formerly DWS RREEF Real Estate Securities Fund) Shares Value ($) Common Stocks 98.3% Real Estate Investment Trust (“REITs”) 98.3% Apartments 17.0% American Campus Communities, Inc. American Residential Properties, Inc.* (a) Apartment Investment & Management Co. "A" AvalonBay Communities, Inc. (a) Camden Property Trust Equity Residential Essex Property Trust, Inc. Home Properties, Inc. (a) Post Properties, Inc. Diversified 10.1% Digital Realty Trust, Inc. (a) Duke Realty Corp. Lexington Realty Trust (a) Liberty Property Trust (a) Retail Properties of America, Inc. "A" Vornado Realty Trust Health Care 13.0% HCP, Inc. Health Care REIT, Inc. (a) Healthcare Realty Trust, Inc. Senior Housing Properties Trust Ventas, Inc. Hotels 7.8% Chesapeake Lodging Trust DiamondRock Hospitality Co. Host Hotels & Resorts, Inc. Pebblebrook Hotel Trust RLJ Lodging Trust Strategic Hotels & Resorts, Inc.* Industrial 2.6% Prologis, Inc. Office 12.9% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Brandywine Realty Trust (a) Douglas Emmett, Inc. (a) Hudson Pacific Properties, Inc. Mack-Cali Realty Corp. Parkway Properties, Inc. SL Green Realty Corp. Regional Malls 15.4% General Growth Properties, Inc. Glimcher Realty Trust Pennsylvania Real Estate Investment Trust Simon Property Group, Inc. Shopping Centers 7.0% DDR Corp. (a) Federal Realty Investment Trust Regency Centers Corp. (a) Specialty Services 6.7% National Retail Properties, Inc. (a) Realty Income Corp. (a) Spirit Realty Capital, Inc. Storage 5.8% CubeSmart Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $1,287,246,207) Securities Lending Collateral 12.0% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $179,183,415) Cash Equivalents 1.0% Central Cash Management Fund, 0.05% (b) (Cost $15,040,346) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,481,469,968) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,499,505,779.At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $168,389,603.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $202,205,588 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $33,815,985. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $174,171,273, which is 11.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
